Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the issue is similar in all material respects to that involved in Amerlux Steel Products Corp. et al. v. United States (52 Cust. Ct. 83, C.D. 2441), wherein it was held that the galvanization or coating of the imported wire fencing there involved should not be removed in determining the diameter of the wire, and that it was not proper to remove the galvanized material from the subject merchandise in determining its diameter, the claim of the plaintiff was sustained.